OPPENHEIMER ROCHESTER MICHIGAN MUNICIPAL FUND SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Michigan Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble7,520,424274,331 David K. Downes7,517,665277,090 Matthew P. Fink7,517,665277,090 Edmund Giambastiani, Jr.7,527,008267,748 Phillip A. Griffiths7,517,665277,090 Mary F. Miller 7,506,356288,400 Joel W. Motley7,555,144239,611 Joanne Pace7,550,996243,759 Mary Ann Tynan7,524,463270,292 Joseph M. Wikler7,517,665277,090 Peter I. Wold 7,565,556229,199 William F. Glavin, Jr.7,586,710208,045 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 3,913,622185,871241,389 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 3,923,074166,252251,557 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 3,928,964149,509262,412 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 3,931,466160,837248,580 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 3,910,924179,697250,260 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 3,920,475155,530264,879 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 3,815,346271,656253,880 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 3,741,646330,748268,491 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 3,856,401229,333255,153 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 3,890,105177,245273,533
